NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 01 October 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings, Specification & Claims are withdrawn; &
Claims 1-20 are pending for review.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in a telephone interview with Attorney Micah B. Hensley on 10 November 2021 & authorized in a subsequent conversation on 11 November 2021.
The application has been amended as follows:
IN THE CLAIMS
In Claim 1, Line 17: --calculated temperature; wherein if the amount of heated water in the tank is below a threshold value, the controller is configured to operate one or more components of the water heating system to increase the amount of heated water to a predetermined value.-- replaced “calculated temperature.”;
In Claim 13, Line 15: --calculated temperature; wherein if the amount of heated water in the tank is below a threshold value, the control engine is configured to operate one or more components of the water heater to increase the amount of heated water to a predetermined value.-- replaced “calculated temperature.”;
In Claim 14, Line 4: --less than a threshold value-- replaced “of insufficient quantity”; &
In Claim 15, Line 16: --calculated temperature; wherein if the amount of heated water in the tank is below a threshold value, operating one or more components of the water heater to increase the amount of heated water to a predetermined value.-- replaced “calculated temperature.”
Allowable Subject Matter
Claims 1-20 are allowed.
The examiner’s statement of reasons for allowance are as discussed in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762